                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Hakiim Rashid Speaks,                          )    C/A No.: 6:20-780-BHH
                                                )
                                     Plaintiff, )
                                                )          ORDER
                       v.                       )
                                                )
 South Carolina,                                )
 John S. Williams, Jr., Drug Task Force,        )
                                                )
                                 Defendants. )
 ___________________________________

       This matter is before the Court for review of the Report and Recommendation

(“Report”) of United States Magistrate Judge Jacquelyn D. Austin, which was made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 for the District of South

Carolina. In her Report, which was filed on February 27, 2020, the Magistrate Judge

recommends that the Court dismiss this case for, among other reasons, failure to state

a plausible claim pursuant to 42 U.S.C. § 1983. (ECF No. 9.) Attached to the Report

was a notice advising Plaintiff of his right to file written objections to the Report within

fourteen days of receiving a copy.

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report and Recommendation to which specific objections are made.
       On March 30, 2020, the envelope containing both Plaintiff's copy of the Report

(ECF No. 9) and an Order (ECF No. 7) that advised Plaintiff of his responsibility to notify

the Court in writing if his address changed, was returned to the Clerk of Court, marked

“Released 3-1-2020” and stamped “Return to Sender, Not Deliverable as Addressed,

Unable to Forward.” (ECF No. 12.)

       Accordingly, at this time, it appears that Plaintiff has failed to keep the Court

advised of any change of address, and Plaintiff has not filed any objections to the

Report. In the absence of objections to the Magistrate Judge’s Report and

Recommendation, this Court is not required to provide an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in

the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 and advisory

committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge's findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that Plaintiff’s claims against Defendant are

subject to summary dismissal for the reasons set forth in the Magistrate Judge’s Report.

Accordingly, the Court adopts the Magistrate Judge’s Report (ECF No. 9) and

incorporates it herein by reference, and this action without issuance and service of

process.

       IT IS SO ORDERED.
                                          /s/Bruce Howe Hendricks
                                          United States District Judge
April 9, 2020
Charleston, South Carolina
                                      *****
                           NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.
